DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/12/2022 has been entered. Claims 23-26, 28-29, 31, and 33-44 remain pending in the application. 

Allowable Subject Matter
Claims  23-26, 28-29, 31, and 33-44 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 23 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a handheld ultrasound imager as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a handheld ultrasound imager comprising: a first heatsink in contact with the ultrasound transducer module and associated with a first heat zone; a second heatsink in contact with the multilayer stack and associated with a second heat zone, wherein the second heatsink is coupled to the case, the multilayer stack, and first heatsink so as to serve as a primary structure providing an internal rigid structure for the handheld ultrasound imager; an anisotropic thermally conductive material configured to move heat from the first heat zone to the second heat zone, wherein the anisotropic thermally conductive material reduces thermal coupling between the first heatsink and the second heat sink, as recited in claim 23.
Claims 24-26, 28-29, 31, and 33-44are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Acting SPE, Art Unit 3793